NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT


WENDALL HALL, DOC #379682,                       )
                                                 )
              Petitioner,                        )
                                                 )
v.                                               )        Case No. 2D18-2948
                                                 )
MS. REYNOLDS, mental health                      )
counselor; and CAPTAIN BUSH,                     )
                                                 )
              Respondents.                       )
                                                 )

Opinion filed February 20, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Charlotte County; Lisa S. Porter,
Judge.

Wendall Hall, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Kenneth V. Wilson,
Assistant Attorney General, Tampa, for
Respondent Captain Bush.

No appearance for remaining Respondent.


PER CURIAM.


              We dismiss the petition for writ of certiorari as it relates to the portion of

the order setting aside the clerk's default and denying Mr. Hall's motion for default
judgment. See Dawkins, Inc. v. Huff, 836 So. 2d 1062, 1065 (Fla. 5th DCA 2003) ("[W]e

must dismiss this appeal. An order on a motion to set aside a clerk's default is not an

appealable, non-final order under Florida Rule of Appellate Procedure 9.130(a)(3).

Absent extraordinary circumstances, such an order is also not reviewable by certiorari,

as certiorari should not be used to circumvent the appellate rule which limits

interlocutory review of non-final orders." (citation and footnote omitted)); Rodriguez v.

Young Am. Corp., 717 So. 2d 621, 621 (Fla. 3d DCA 1998) ("Because the appellants

seek review of an order setting aside the entry of a default as opposed to a default

judgment, we sua sponte dismiss this appeal for lack of jurisdiction."). Having carefully

reviewed the record as to Mr. Hall's remaining arguments, we deny the petition for writ

of certiorari as the trial court did not depart from the essential requirements of law.

              Dismissed in part; denied in part.




VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                            -2-